Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Donald G. Walker on 02 July 2021.
The application has been amended as follows: 

In the Claims

The following complete listing of the claims replaces all previous versions of the claims and is marked-up to show the Examiner’s Amendment.

1.	(Currently amended)	A vehicle seat hinge assembly for pivotally mounting a seat base to a floor or a seat pedestal rigidly mounted in a vehicle, said vehicle seat hinge assembly comprising:
a base plate configured to mount to the vehicle, said base plate having a base plate centerline extending parallel to a longitudinal centerline of the vehicle, said base plate being substantially planar;
 base;
[[an]] a singular off-center hinge that solely pivotally couples 
said off-center hinge having a hinge axis that is arranged at an oblique angle relative to said base plate centerline, said oblique angle being greater than zero degrees and less than ninety degrees, wherein said hinge axis is positioned adjacent to said base plate and adjacent to a lower surface of said seat support assembly, wherein in a position of use, the base plate underlies the support assembly and the support assembly underlies the seat base, wherein said base plate includes a front inboard corner, a rear inboard corner, a front outboard corner, and a rear outboard corner and wherein said base plate is configured to be installed in the vehicle such that said front and rear inboard corners of said base plate are positioned closer to said longitudinal centerline of the vehicle than said front and rear outboard corners, wherein said off-center hinge is positioned at said front inboard corner of said base plate.

2 - 4.	(Cancelled)	

5.	(Original)	The vehicle seat hinge assembly as set forth in claim 1, wherein said seat support assembly includes a first hinge plate that is mounted to said base plate and a second hinge plate that is configured to mount to the seat.

6.	(Previously presented)	The vehicle seat hinge assembly as set forth in claim 5, wherein said off-center hinge includes a first hinge plate knuckle extending from said first hinge plate, a second hinge plate knuckle extending from said second hinge plate, and a hinge pin received in said first and second hinge plate knuckles and that extends co-axially with said hinge axis.

base to a floor or a seat pedestal rigidly mounted in a vehicle, said vehicle seat hinge assembly comprising:
a flat base plate configured to mount to the vehicle, said base plate defining a plane;
a seat support assembly configured to mount to a lower surface of the seat base such that the lower surface is adjacent and parallel to said plane, wherein in a position of use, the base plate underlies the support assembly and the support assembly underlies the seat base;
a latch assembly releasably coupling at least part of said seat support assembly to said base plate;
an off-center hinge positioned at one corner of said base plate that solely pivotally couples , said latch assembly being positioned at another corner of said base plate, opposite said one corner; and
said off-center hinge having a hinge axis that is arranged at an oblique angle relative to a longitudinal centerline of the vehicle.

8.	(Original)	The vehicle seat hinge assembly as set forth in claim 7, wherein said seat support assembly includes a first hinge plate that is mounted to said base plate, a second hinge plate that is mounted to said seat base, and a latch plate that is laterally spaced from said second hinge plate and that is configured to mount to the seat.

9.	(Original)	The vehicle seat hinge assembly as set forth in claim 8, further comprising: 
a latch pin fixedly mounted to said base plate.



11.	(Previously presented)	The vehicle seat hinge assembly as set forth in claim 10, wherein said base plate includes a front inboard corner, a rear inboard corner, a front outboard corner, and a rear outboard corner and wherein said base plate is configured to be installed in the vehicle such that said front and rear inboard corners of said base plate are positioned closer to said longitudinal centerline of the vehicle than said front and rear outboard corners.

12.	(Original)	The vehicle seat hinge assembly as set forth in claim 11, wherein said off-center hinge is positioned on said front inboard corner of said base plate and said latch pin is positioned on said rear outboard corner of said base plate.

13.	(Previously presented)	The vehicle seat hinge assembly as set forth in claim 10, further comprising:
at least one bumper, made of a resilient material, that is attached to said latch plate such that said bumper contacts said base plate to prevent noise, vibration, harshness when said latching mechanism receives and engages said latch pin.

14.	(Currently amended)	A seat assembly for a vehicle, said seat assembly comprising:
a seat comprising a seat base;
 base to the vehicle;
said vehicle seat hinge assembly including a base plate that is configured to mount to a floor of the vehicle or a seat pedestal rigidly mounted to the floor of the vehicle, a seat support assembly configured to mount to a lower surface of the seat base, a latch assembly releasably coupling 
said base plate having a base plate centerline that is spaced from and parallel to a vehicle centerline, said base plate defining a plane;
said seat support assembly including a first hinge plate mounted to said base plate, a second hinge plate mounted to said seat base, and a latch plate that is laterally spaced from said second hinge plate and that is mounted to said seat base;
said latch assembly attached to and supported by said latch plate; and
said off-center hinge pivotally coupling said first and second hinge plates to one another for rotation between a rest position and a tilted position about a hinge axis that is arranged at an oblique angle relative to said base plate centerline, said oblique angle being greater than zero degrees and less than ninety degrees, said hinge axis extending parallel and adjacent to each of said plane of said base plate and said lower surface of the seat base, and wherein in a position of use, the base plate underlies the support assembly and the support assembly underlies the seat base.

15.	(Original)	The seat assembly as set forth in claim 14, wherein said seat includes a seat base and a seat back.

16.	(Original)	The seat assembly as set forth in claim 15, wherein said seat base has an inboard edge, an outboard edge, a front edge, a rear edge, and 

17.	(Original)	The seat assembly as set forth in claim 16, wherein said vehicle seat hinge assembly is configured to secure said seat to the vehicle in an orientation where said seat base centerline is spaced from and parallel to said vehicle centerline when said seat is in said rest position such that said inboard edge of said seat base is positioned closer to said vehicle centerline than said outboard edge of said seat base.

18.	(Currently amended)	The seat assembly as set forth in claim 17, wherein said base plate includes a front inboard corner and a rear inboard corner that are aligned with said inboard edge of said seat base and said base plate includes a front outboard corner and a rear outboard corner that are aligned with said outboard edge of said seat base such that said front and rear inboard corners are positioned closer to said vehicle centerline than said front and rear outboard corners when said seat is installed in the vehicle.

19.	(Original)	The seat assembly as set forth in claim 18, wherein said off-center hinge is positioned at said front inboard corner of said base plate and includes a first hinge plate knuckle extending from said first hinge plate, a second hinge plate knuckle extending from said second hinge plate, and a hinge pin received in said first and second hinge plate knuckles that extends co-axially with said hinge axis.

20.	(Original)	The seat assembly as set forth in claim 16, wherein said latch assembly includes a latching mechanism that engages a latch pin fixedly 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the prior art teaches or suggests invention defined by the changes made by this Examiner’s Amendment, which also overcome the current rejections and contemplated rejections based on the Line and Weideman references referred to in the Advisory Action.  The proposed changes to claim 14 also overcome a contemplated rejection based on US 1578676 to Morgan since the changes require the low profile aspect of the lower surface of the seat base, support assembly, base plate, and hinge axis.  
 The Weideman reference continues to be a very pertinent reference since it includes surfaces that can be interpreted as a base plate, support assembly, and lower surface of a seat base that are parallel to and adjacent to each other and to the pivot axis of the seat base.  However, Weideman does not teach or suggest the base plate underlying the support assembly and the support assembly underlying the seat base, as now required by the Examiner’s Amendment.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E ALLRED whose telephone number is (571)272-7833.  The examiner can normally be reached on Mon-Fri, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic 


DAVID E. ALLRED
Primary Examiner
Art Unit 3636




/DAVID E ALLRED/Primary Examiner, Art Unit 3636